On Motion for Rehearing. ROBERTS, J. On motion for rehearing new counsel appear for appellee and challenge the correctness of the former opinion in this case upon numerous grounds, supported by a very able and elaborate brief. We deem it necessary to notice only two points made in the motion and brief, being content as to the others with the former opinion.  (5) It is called to our attention that section 1850, referred to in the opinion, providing when illegitimate children may inherit from the father, was amended by chapter 69, Laws 1915, so that now such children would inherit, the other statutory conditions appearing, although there were legitimate children. This is the only effect the amendment has bearing in any manner upon this case. But it does not cast upon the putative father the duty to support, care for, aiicl educate such children during their minority. The statute in question only has to do with the right of inheritance, and its existence or nonexistence would not change the rights of the parties in this case in so far as the custody of the children is concerned.  (6) The second point to be noticed is the contention that the poor laws of England, under which the putative father was required to support his bastard child, became by our adoption of the common law, a part of our law. This admitted, and there would be a basis for the contention that the putative father was entitled to the custodjr of the bastard child. But these poor laws were local to England, and no state, so-far as we are aware, has ever held that by the adoption of the common law such poor laws were introduced into the adopting state. The former opinion will be adhered to, and the motion for rehearing denied; and it is so ordered. ParkeR, C. J., and RayNOUds, J., concur.